DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 4/23/20 and 11/1/21 have been considered.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-110968094A (hereinafter D1).  References relative to translation (6 pages).
A.	As per claim 1, D1:
A method comprising: 
receiving lidar data and camera data associated with an environment in which an autonomous vehicle is positioned (pg. 4, top: laser radar; video sensor 
generating, based at least in part on the lidar data and the camera data, an estimated map of the environment, wherein the estimated map is encoded with policy information for driving within the environment (pg. 2, top: sensed surrounding environment may include road features such as lane markings, traffic signs, etc.); 
comparing first information associated with a stored map of the environment with second information associated with the estimated map (pg. 1, Abs: compare sensed surrounding environment with stored map; map feature); 
determining, based at least in part on the comparing, an inconsistency between the estimated map and the stored map (pg. 1, Abs.; pg. 3, top: creditability of the map based on threshold difference); and 
controlling the autonomous vehicle based at least in part on the inconsistency (pg. 4, middle: warning signal sent to driving assistance; automatic stop of the vehicle).
B.	As per claim 3, as noted above whereby the comparison may be related to similar map features (i.e., lane markings) (pg. 1, Abs; pg. 2, top: lane markings).
C.	As per claims 6 and 16, as noted above whereby the “object” is an autonomous vehicle (pg. 4, middle) and map information includes map features such as lane markings and traffic signs (pg. 2, top).  The functions are performed by a processor executing software stored on a memory device (pg. 4, bottom: 
D.	As per claims 7, 8 and 17, as above whereby lidar and/or video provides environmental data (pg. 4, top) including at least lane boundaries (pg. 2, top).
E.	As per claim 10, as above whereby the difference relates to the sensed environment relative to the position/orientation of the object (vehicle) (pg. 2; pg. 3, middle).
F.	As per claim 13, as above whereby a comparison is made between the sensed surrounding environment including map features relative to the orientation of the object (vehicle) and the stored map (pg. 1, Abs).
G.	As per claims 14, 15 and 19, as noted above whereby the confidence in the reliability of the stored map is determined relative to a threshold (pg. 1, Abs: threshold; pg. 3, top: creditability verification comparison value).
H.	As per claim 20, as noted above whereby the “object” is an autonomous vehicle which may be controlled to stop based on the comparison results (pg. 4, middle: warning signal sent to driving assistance; automatic stop of the vehicle). 
5.	Claims 2, 4, 5, 9, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, US 2021/0180959 (Muto) discloses a system for detecting differences between an official map and sensed road information obtained by  vehicle(s) and transmitting the results to a server where a temporary map is generated and subsequently transmitted to a verification vehicle which determines route information using the temporary map and the official map to determine quality of the temporary map.  If quality is determined to be acceptable the server updates the official map.  All of the vehicles involved may be capable of autonomous drive and use lidar and camera to sense the operating environment, including road markings. (Fig. 1; [0015-0037]).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661